Citation Nr: 0822313	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.  He retired from the Air National Guard in 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran is service-connected for post operative 
residuals of a right knee injury with narrowing of the medial 
joint line.

2.  There is no competent medical evidence that the left knee 
disability is attributable to the service-connected right 
knee disability.


CONCLUSION OF LAW

The veteran's left knee disability was not caused or 
aggravated by the service-connected right knee disability.  
38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in April 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records, private medical records, 
and, as warranted by law, affording a VA examination, to 
which the veteran failed to report.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication or prejudice the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  In this respect, the Board notes 
that the rating decision addressed both direct and secondary 
service connection theories when presenting its reasoning for 
denial of the claim.  The veteran and his representative, 
however, solely argue that the left knee disability is 
secondary to the service-connected right knee disability.  
The Board, therefore, will only address the secondary service 
connection argument in this decision.

The record shows that the RO scheduled the veteran for a VA 
examination to determine service connection for his left knee 
disability, secondary to his right knee disability.  VA 
provided notice to the veteran in December 2004, explaining 
that failure to report for the examination, without good 
cause, could have a detrimental effect of the outcome of his 
claim.  The veteran failed to appear for the exam.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim is rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service-connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After reviewing the record, the Board finds that secondary 
service connection has not been established because the 
veteran has not shown through competent evidence that his 
current left knee disability was either caused or aggravated 
by his service-connected right knee disability.  The record 
shows that the veteran twisted his right knee in August 1989 
while in service and is currently service connected for 
residuals of that injury.  

In November 1992, a VA examiner diagnosed the veteran with 
osteoarthritis and moderate degenerative joint disease of the 
left knee.  The veteran was also diagnosed in a July 2003 
report by J.E. Jennings, M.D., with "moderate osteoarthritis 
of the left knee with narrowing of the medial compartment."  

Competent evidence must, however, show that the left knee 
disability was either caused by or aggravated by the right 
knee disability.  Id.  This is not shown in either medical 
reports.  Indeed, no competent opinion stating any nexus 
between the two disabilities is contained in the record.  
Therefore, the claim cannot be granted.

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter.  See 
Espiritu v. Derwinski,         2 Vet. App. 492, 494-95 
(1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability, as secondary 
to a service-connected right knee disability, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


